
	
		III
		109th CONGRESS
		2d Session
		S. RES. 567
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2006
			Ms. Stabenow (for
			 herself and Mr. Levin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the Detroit Shock on winning the
		  2006 Women's National Basketball Association Championship.
	
	
		Whereas, on Saturday, September 9, 2006, the Detroit Shock
			 won the 2006 Women’s National Basketball Association (WNBA) Championship by
			 defeating the defending champion Sacramento Monarchs by a score of 80 to
			 75;
		Whereas the Detroit Shock triumphed in 5 highly
			 competitive championship games, going into the final championship game with 1
			 win and 1 loss in Michigan and 1 win and 1 loss in California;
		Whereas the Detroit Shock were able to celebrate the tenth
			 year of the WNBA and the eighth year of the Detroit Shock with an inspiring
			 victory in the fifth championship game that secured their second WNBA
			 championship in 4 years;
		Whereas the attendance at the final championship game at
			 the Joe Louis Arena in Detroit, Michigan, of over 19,600 people and the
			 enthusiasm shown by the people of Michigan clearly demonstrate Michigan’s
			 strong support for the Detroit Shock organization and the determined effort of
			 all the team's players;
		Whereas the Detroit Shock completed an incredible season,
			 capped by spectacular performances in the final championship game by the Most
			 Valuable Player of the 2006 WNBA Finals, Deanna Nolan, who, with a total of 24
			 points, led the game in points scored, Cheryl Ford, who led the game in
			 rebounds, recovering 10 rebounds in addition to scoring 10 points, and Katie
			 Smith, who scored 17 points;
		Whereas each member of the Detroit Shock organization made
			 meaningful contributions to the team's success, including players Jacqueline
			 Batteast, Kara Braxton, Swin Cash, Cheryl Ford, Kedra Holland-Corn, Deanna
			 Nolan, Plenette Pierson, Elaine Powell, Ruth Riley, Katie Smith, and Angelina
			 Williams, Head Coach Bill Laimbeer, Assistant Coaches Cheryl Reeve and Rick
			 Mahorn, Athletic Trainer Mike Perkins, and the owner of the Detroit Shock, Bill
			 Davidson;
		Whereas Detroit Shock Head Coach Bill Laimbeer has won 4
			 professional basketball titles, including 2 as the coach of the Detroit Shock
			 and 2 as a player for the Detroit Pistons;
		Whereas Detroit Shock owner Bill Davidson’s 2 Detroit
			 basketball teams have won 5 championship titles; and
		Whereas the Detroit Shock demonstrated superior strength,
			 skill, and perseverance during the 2006 season and have made the City of
			 Detroit and the entire State of Michigan proud: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Detroit Shock on winning the 2006 Women's National Basketball Association
			 Championship and recognizes all the players, coaches, staff, fans, and others
			 who were instrumental in this great achievement; and
			(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Detroit Shock for appropriate display.
			
